DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.

Election/Restrictions
In the reply filed 8/26/2022, Applicant notes that claims 1, 3-5 were improperly withdrawn by original presentation in the final rejection mailed 5/26/2022. Examiner withdrew claims 1, 3-5 citing that the limitation introduced in the amendments filed 4/19/2022 were drawn to non-elected species A.  Applicant argues that claims 1, 3-5 read on the elected species C as well as species A.  Examiner finds this argument persuasive and claims 1, 3-5 are rejoined and examined herewith.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0172370 A1 (Makala).

Re claim 1, Makala teaches a semiconductor device comprising: 
insulating layers (insulator layers 32) stacked on top of each other; 
conductive layers (electrically conductive layers 46) stacked on top of each other and interposed between the insulating layers; 
barrier patterns (deposition inhibitor material 33 [0091-0102]) surrounding the conductive layers; and 
deposition inhibiting patterns (blocking dielectric portions 501) partially interposed between the conductive layers and the barrier patterns, wherein each of the conductive layers includes a first portion (narrow portion of 46 see annotated Fig. 8C) contacting a deposition inhibiting pattern and a second portion (wide portion of 46 see annotated Fig. 8C) contacting a barrier pattern (Makala teaches that deposition inhibitor material 33 is formed on exposed portions of insulator layers 32 so as to expose portions upon which 501 is deposited, Makala further teaches that conductive layers 46 are deposited after the formation of 501. As Makala does not teach a step removing layer 33 it can be deduced that the conductive material is formed on dielectric 33), and wherein the first portion and the second portion of the conductive layers include a connecting part without the deposition inhibiting patterns (Figs 7A-8C).


    PNG
    media_image1.png
    644
    530
    media_image1.png
    Greyscale


Re claim 3, Makala teaches a slit insulating layer (insulating spacer 76) passing through the insulating layers and the conductive layers; and pillars (entirety of memory core pillars filling memory opening 49) passing through the insulating layers and the conductive layers (Fig. 8C).

Re claim 4, Makala teaches wherein the deposition inhibiting patterns are formed around the slit insulating layer (features 501 are formed around each memory stack pillar 55 which are on both sides of the insulating spacer 76 which fills backside contact trench 79, thus 501 is formed around the insulating layer 76 see Fig. 5B).

Re claim 5, Makala teaches wherein the first portion is thinner than the second portion in each of the conductive layers (Fig. 8C).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6-7, 9-11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a semiconductor device comprising: a stacked structure including conductive layers and insulating layers which are alternately stacked; first to Nth pillars sequentially arranged and passing through the stacked structure, wherein N is an integer greater than three; and deposition inhibiting patterns surrounding side-walls of the first and Nth pillars between the first pillar and the Nth pillar, wherein each of the deposition inhibiting patterns has an opening portion toward the at least one pillar located between the first pillar and the Nth pillar, and wherein each of the conductive layers surrounds the first pillar and the Nth pillar and extends to surround the at least one pillar located between the first pillar and the Nth pillar through the opening portion (See US 2016/0172370 A1 Makala and previous office actions).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the deposition inhibiting patterns do not contact any side-wall of at least one pillar located between the first and Nth pillar. 
Jang (Fig. 5) and Makala (Fig. 8C) teach that the deposition inhibiting patterns are formed by a conformal deposition process and thus would require a separate etching step to remove the deposition inhibiting pattern from only the perpendicular sidewall of the opening outside of the interface with the pillar.  This would require an additional complicated and precise lateral etch step and thus would not be obvious to one of ordinary skill in the art absent a compelling motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812